Citation Nr: 1642355	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).   


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision by the RO in St. Petersburg, Florida, which denied service connection for sleep apnea as secondary to service-connected PTSD. 

In February 2013, VA received a statement from the Veteran indicating that the service-connected PTSD may have worsened; therefore, the issue of an increased rating for the service-connected PTSD has been raised by the record.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(2015).  

The appeal is REMANDED to the AOJ.  


REMAND

The Veteran contends generally that currently diagnosed sleep apnea is due to service-connected PTSD.  See April 2010 claim; see also February 2013 substantive appeal.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014) 38 C.F.R. § 3.303(a) (2015).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

An October 2010 VA examination was conducted to evaluate the Veteran's complaints of sleep apnea.  At the conclusion of the examination, the VA examiner opined that the currently diagnosed sleep apnea was not caused by service-connected PTSD.  The October 2010 VA examiner reasoned that medical literature did not suggest a causal relationship between service-connected PTSD and sleep apnea.  See October 2010 VA examination report.  While the VA examiner explained the disabilities were not related because medical literature did not suggest a causal relationship, the VA examiner did not adequately address whether the service-connected PTSD aggravated the Veteran's sleep apnea; therefore, a remand is necessary to obtain the appropriate aggravation opinion.  The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. 
§ 3.310.  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  

Accordingly, the case is REMANDED for the following action:

      1.  Obtain any outstanding VA treatment records
pertaining to currently diagnosed sleep apnea and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2015). 

2.  Schedule the appropriate VA examination in order to assist in determining the nature and etiology of the sleep apnea disability.  Relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

An interview of the Veteran regarding the history, a physical examination, and all tests and studies required to respond to the following questions should be performed.
Based on review of the appropriate records, the examiner should offer an opinion on the following question: 

Is it as likely as not (i.e., probability of 50 percent or more) that sleep apnea was aggravated by the service-connected PTSD?

In rendering the secondary service connection opinion, if it is the examiner's opinion that there is aggravation of the currently diagnosed sleep apnea, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

Please explain the basis for the opinion.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

      
3.  Then readjudicate the issue of entitlement to service 
connection for sleep apnea, as secondary to service-connected PTSD.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






